Citation Nr: 1208092	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-03 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including secondary to service-connected maxillary and frontal sinusitis and as a result of undiagnosed illness.

2.  Entitlement to service connection for a lung disorder, including secondary to inservice exposure to asbestos and beryllium, and as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966, from January 1968 to June 1969, and from August 1984 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2010, the Veteran testified at Travel Board hearing held at the RO.  A transcript of this hearing has been placed in the claims file.  

In February 2011, the Board remanded this case for additional evidentiary development.  Prior to its completion, the Veterans Law Judge that conducted the July 2010 Travel Board hearing retired.  In October 2011, the Veteran indicated that he did not wish to testify at another hearing.

The issue of service connection for a lung disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's current sleep apnea was incurred during his active duty service.  



CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the decision to grant service connection for sleep apnea.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Sleep Apnea

The Veteran served on active duty from July 1962 to July 1966, from January 1968 to June 1969, and from August 1984 to January 2000.  A May 1992 treatment report (STR) noted the Veteran's complaints of snoring and apnea at night.  The report concluded with an impression of deviated nasal septum.  A separation examination is not of record.  

Post-service treatment records reflect that the Veteran was diagnosed with obstructive sleep apnea in January 2005. 

In October 2005, the Veteran filed his present claim seeking service connection for sleep apnea, which he contends has caused him difficulty sleeping since his active duty service.

A May 2009 statement from a fellow service member noted that the Veteran's snoring disrupted his sleep on several occasions during service.  He indicated that in late 1995 or early 1996, he shared a bunk with the Veteran on a C-5, and the Veteran's snoring was so loud he had to leave the bunk room.  He further stated that it was widely known throughout the squadron that no one would want to share accommodations with the Veteran because of his snoring. 

A July 2009 statement from the Veteran's spouse noted that the Veteran had disruptive sleep problems beginning around the summer of 1992.  She stated that she had personally witnessed loud snoring followed by periods of quiet.  

A July 2010 private physician statement noted that the Veteran had been diagnosed with obstructive sleep apnea in 2004.  The private physician also noted that the hallmark signs of obstructive sleep apnea are snoring, pauses in breathing witnessed by bed partners or others, and daytime sleepiness.  The physician stated that it is "not uncommon for patients to suffer for years before the condition is identified."  

In April 2011, a VA respiratory examination was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the examination report included a historical summary of pertinent treatment records.  Following a physical examination, the report noted a diagnosis of obstructive sleep apnea.  The VA examiner then opined that the Veteran's current sleep apnea disorder had its onset during the Veteran's military service.  In support of this opinion, the VA examiner noted that the Veteran's service treatment records included complaints of snoring, and also noted that the Veteran needed interval uvulopalatopharyngoplasty, which the VA examiner noted was surgery typically done for people diagnosed with obstructive sleep apnea.  Finally, the VA examiner noted that the Veteran continued to have problems sleeping until his eventual diagnosis of sleep apnea.

After reviewing the evidence of record, the Board finds that the Veteran's current sleep apnea is related to military service.  Most significantly, the Board finds that there is no competent evidence against the claim for service connection and, accordingly, there is no legal justification for the RO's decision to deny such.

The statements and testimony provided by the Veteran, his spouse, and fellow service member, concerning the onset of snoring and problems sleeping are competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (noting that the appellant is competent to testify regarding symptoms capable of lay observation); see also Smith v. Derwinski, 1 Vet. App. 235 (1990) (finding that determination of credibility is a function of the Board).  The only relevant medical evidence supports an in-service occurrence.

Accordingly, service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.


REMAND

The Veteran is seeking service connection for a lung disorder, including secondary to inservice exposure to asbestos and beryllium, and as a result of undiagnosed illness.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.

In February 2011, the Board granted service connection for coronary artery disease, and, in pertinent part, remanded the issue of service connection for a lung disorder.

Pursuant to the Board's February 2011 remand, the RO was to schedule the Veteran for an examination to obtain a medical opinion addressing whether any current lung disorder was incurred or aggravated during the Veteran's military service, including being secondary to inservice exposure to asbestos and beryllium.  The Board further directed that all opinions provided must be accompanied by a clear rationale consistent with the evidence of record.

In May 2011, a VA respiratory examination was performed by a VA physician and Chief, Pulmonary and Critical Care Medicine, San Francisco, VA Medical Center.  The examination report noted that the Veteran had a left upper lung nodule, and included the opinion that this condition was not likely related to the Veteran's military service.  In support of this conclusion, the VA examiner stated that the left upper lung nodule was "most likely a scar from past pneumonia, or related to his coronary artery bypass surgery and its aftermath." 

Under these circumstances, a supplemental medical opinion is required to address the issue of whether the Veteran's current left upper lung nodule was caused or aggravated by his service-connected coronary artery disease.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this case is Remanded for the following:

1.  The Veteran's entire claims folder, including this Remand, must be reviewed by the physician who conducted the May 2011 VA respiratory examination, and June 2011 addendum, if available.  This review must include consideration of the Veteran's inservice and post service treatment reports.  Thereafter, the VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left upper lung nodule was caused or aggravated by his service-connected coronary artery disease. 

A complete rationale for all opinions must be provided, which includes citations to pertinent facts and findings, and an explanation as to their significance in support of the opinion provided.  

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

3.  After completing the above actions and any other development indicated, re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


